Appeal from a judgment of the County Court of Washington County (Berke, J.), rendered December 19, 2006, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant pleaded guilty to attempted promoting prison contraband in the first degree and was sentenced in accordance *1315with the plea agreement as a second felony offender to a prison term of IV2 to 3 years, to run consecutive to his current sentence. Defendant now appeals.
Defendant’s appellate counsel seeks to be relieved of his assignment on the basis that there are no nonfrivolous issues to be advanced on appeal. Having reviewed the record, along with the briefs submitted by counsel and the People, we agree. Defendant was afforded meaningful representation throughout the proceedings, entered a knowing, intelligent and voluntary guilty plea and received the minimum sentence allowable under the law. Consequently, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, J.P., Spain, Kane, Malone Jr. and Kavanagh, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.